USCA4 Appeal: 21-7104      Doc: 9        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7104


        BOBBY E. SHOCKLEY,

                            Plaintiff - Appellant,

                     v.

        SERGEANT FOSTER, Correctional Officer RRJ; SHAWN FROSTER, Sergeant,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-00909-RDA-TCB)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Bobby E. Shockley, Appellant Pro Se. Alexander Francuzenko, Philip Corliss Krone,
        COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7104      Doc: 9         Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Bobby E. Shockley appeals the district court’s order granting Defendant’s motion

        for summary judgment with respect to Shockley’s 42 U.S.C. § 1983 complaint. On appeal,

        we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

        Because Shockley’s informal brief does not challenge the basis for the district court’s

        disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

        775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

        Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

        we affirm the district court’s judgment. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2